Citation Nr: 1200521	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected right knee instability associated with a gunshot wound (GSW) with right tibia fracture.

2.  Entitlement to a compensable rating prior to September 21, 2010, and to a rating greater than 30 percent subsequent to September 21, 2010, for service-connected limitation of extension of the right knee associated with a GSW with right tibia fracture.

3.  Entitlement to special monthly compensation (SMC) due to loss of use of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to July 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in July 2010 for additional development, which was completed.  In January 2011, the Board issued a decision that granted an initial 30 percent rating for service-connected right knee instability associated with a GSW with right tibia fracture and denied entitlement to a compensable rating prior to September 21, 2010 and to a rating greater than 30 percent subsequent to September 21, 2010 for service-connected limitation of extension of the right knee associated with a GSW with right tibia fracture.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In a July 2011 Order, the Court vacated the Board's January 2011 decision with regard to these issues and remanded the matter to the Board for development consistent with the Amended Joint Motion for Partial Remand (JMR).  

The JMRs and the Court order are not totally synchronized.  The JMR vacates the Board's January 2011 grant while the Court order limits the JMR to remand that part of the Board's decision which denied entitlement to an initial disability rating greater than 30 percent for service-connected right knee instability associated with a gunshot wound (GSW) with right tibia fracture and entitlement to a compensable rating prior to September 21, 2010, and to a rating greater than 30 percent subsequent to September 21, 2010, for service-connected limitation of extension of the right knee associated with a GSW with right tibia fracture.  To avoid any confusion either before the RO or the Court, or with the parties of the JMR (in an effort to avoid further litigation in this case), the Board will once again address the appropriate evaluation of the disability at issue other than scars and hearing loss.  Briefly, the January 2011 Board decision also addressed ratings for scars and hearing loss; however, the Veteran did not appeal those issues to the Court.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's instability of the right knee is severe.

2.  There is no evidence showing that a compensable rating is warranted prior to September 21, 2010 for limitation of extension of the right knee, and a rating greater than 30 percent subsequent to September 21, 2010 is not permitted as a matter of law.

3.  The issue of special monthly compensation (SMC) has not been raised by the record in this case. 

4.  Assuming that the issue of SMC has been raised by the record, there has been no demonstration by competent clinical or competent and credible lay evidence that the Veteran has lost the use of his right lower extremity and the acts of balance, propulsion, etc. of the right leg would not be equally served by an amputation stump at a site of election below the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for the Veteran's service-connected right knee instability associated with a gunshot wound (GSW) with right tibia fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321; 4.1-4.7; 4.21; 4.10; 4.40; 4.45; 4.59; 4.71a, Diagnostic Code 5257; 4.68 (2011).

2.  The criteria for a compensable rating prior to September 21, 2010 for service-connected limitation of extension of the right knee associated with a gunshot wound (GSW) with right tibia fracture have not been met, while a rating greater than 30 percent subsequent to September 21, 2010 must be denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321; 4.1-4.7; 4.21; 4.10; 4.40; 4.45; 4.59; 4.71a, Diagnostic Codes 5260, 5261; 4.68 (2011).

3.  The criteria for an award of special monthly compensation based on loss of use of the right lower extremity have not been met at any time during the rating period on appeal.  38 C.F.R. §§ 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R.              §§ 3.102, 3.350, 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the JMR (not the Court order) vacated the Board's January 2011 decision that granted an initial 30 percent rating for service-connected right knee instability and denied entitlement to a compensable rating prior to September 21, 2010 and to a rating greater than 30 percent subsequent to September 21, 2010 for service-connected limitation of extension of the right knee.  

Per the JMR, the sole issue with the January 2011 decision is that the Board did not consider entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a) and 4.63 when deciding his claims.  The parties have specifically agreed that the Board's January 2011 determination regarding entitlement to increased disability ratings for service-connected right knee instability and limitation of extension should not be disturbed.  See JMR, page 2.  However, that decision was vacated by the JMR so that the Board could consider SMC on remand (the basis for this is unclear).  It should be noted for the record that the Veteran has been granted TDIU benefits based upon his service connected right knee, effectively rendering the increased rating issue effectively moot.

Since the parties have no complaint or concern with the January 2011 decision regarding the claims seeking increased disability ratings for service-connected right knee instability and limitation of extension (and it is fully expected that no "new concern" will be raised following this action), and since a new order must be entered regarding these issues, the following is, verbatim, the January 2011 decision regarding this issue.  Following this, the claim of entitlement to SMC will addressed below, as requested:

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding the Veteran's claims, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether the Veteran is entitled to an increased evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran seeks an initial rating greater than 20 percent for his service-connected right knee instability associated with a GSW with right tibia fracture, rated under Diagnostic Code (DC) 5257, 38 C.F.R. § 4.71a (2010).  Under DC 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In November 2010, the AMC granted another separate rating, at 30 percent, for limitation of extension of the right knee under 38 C.F.R. § 4.71a, DC 5261, effective September 21, 2010, the first date that limitation of extension was supported by the evidence.  Under DC 5261, extension limited to 10 degrees is rated 10 percent disabling; extension limited to 15 degrees is rated 20 percent disabling; extension limited to 20 degrees is rated 30 percent disabling; extension limited to 30 degrees is rated 40 percent disabling; and extension limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Under DC 5260, flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

When evaluating musculoskeletal disabilities, VA may also consider granting a higher rating when the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion such as DCs 5260 and 5261, but not DC 5257 which rates instability.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Important for this case is the "amputation rule," set forth at 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.  This 40 percent rating may be further combined for disabilities above the knee but not to exceed the above the knee amputation elective level.  See 38 C.F.R. § 4.68.  

Because the Veteran's service-connected disabilities of the right lower extremity involve the lower 1/3rd of the Veteran's thigh, his combined rating may not exceed 60 percent.  See 38 C.F.R. § 4.71a, DC 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).

Effective February 14, 2006, the Veteran had a 20 percent disability rating for his service-connected gunshot wound (GSW) of the right leg, muscle group XI and a 20 percent disability rating for his service-connected right knee instability.  His combined disability rating for the right lower extremity was 40 percent.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).

As of April 5, 2006, the Veteran had a 30 percent disability rating for his service-connected GSW of the right leg, muscle group XI and a 20 percent disability rating for his service-connected right knee instability.  His combined disability rating for the right lower extremity continued at 40 percent.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table.

As of September 21, 2010, the Veteran was assigned a 30 percent disability rating for his service-connected GSW of the right leg, muscle group XI; a 30 percent disability rating for his service-connected limitation of extension of the right knee associated with the GSW of the right leg; and a 20 percent disability rating for his service-connected right knee instability.  As of this date, the combined disability rating for his service-connected disabilities of the right lower extremity increased to 60 percent, the maximum rating allowed under 38 C.F.R. § 4.68, the amputation rule, for disabilities of the right lower extremity that involve the lower 1/3rd of the thigh.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table.  

Consequently, the Veteran is not entitled to increased ratings for disabilities of his right lower extremity subsequent to September 21, 2010 as a matter of law.  38 C.F.R. § 4.68 (simply stated, we cannot give the Veteran more compensable for the right lower extremity than he would receive if he did not have a right lower extremity).

While the Veteran is not entitled to increased ratings for disabilities of the right lower extremity subsequent to September 21, 2010, the Board must still consider whether increased or separate ratings are warranted for his disabilities prior to that date.

In April 2006, the Veteran had a VA examination during which he reported frequent giving way of the knee, which would cause him to nearly fall, as well as continuous discomfort, weakness and difficulty walking.  He used a cane or crutch to walk short distances but needed a wheeled walker to move more than 50 yards.  He said he cannot climb stairs.

The physical evaluation showed no instability to valgus or varus strain.  The anterior drawer sign was negative.  Noted was moderate crepitation and grinding on passive patellofemoral motion.  The examiner noted his scars, discussed below, and that the Veteran's right lower extremity was 0.5 inches shorter than his left lower extremity.  The Veteran was unable to support his full weight solely upon his right leg and required external support.  Range of motion testing measured 0 degrees of extension to 130 degrees of flexion.  The diagnosis included chronic instability and giving way of the right knee joint.

A July 2006 VA outpatient treatment record shows that the Veteran requested a rolling walker with seat and brakes because of problems with his right leg, which required him to frequently stop and rest.  The Veteran submitted his prescription form which shows authorization for a modified walker.

In his Notice of Disagreement, dated January 2007, the Veteran stated that he can no longer use a four-wheeled walker, that he must use one with two-wheels and skids.  He must use his walker at all times and often when rising from a seated position, his knees will not support him.

A November 2007 VA outpatient treatment record shows that the Veteran was ambulating with a walker and that his knees were weaker.  He did not have pain in the joint.

In a March 2008 statement, the Veteran stated that his pain had greatly increased.  He said he suffered intense flare-ups three to four times per week causing constant pain and rendering him unable to leave his house, unable to drive, unable to climb stairs, and confined to a chair.

May 2009 VA outpatient treatment records show that the Veteran's gait instability had worsened as a result of his degenerative joint disease.  He denied falling.

At his hearing before the Board, the Veteran testified that his knee gives out and that he must use a walker or scooter for mobility.  He suffers stiffness upon waking and throughout the day.  He used a wheelchair to attend his hearing because he could not transport his scooter and could not walk the distance to the hearing room.  With his walker he can walk about 50 feet.  He also noted that his bathroom has grab bars everywhere because of a previous fall.  

His wife testified that when his condition flares-up, he will stay in bed or in his office, moving only to use the bathroom.  She said his right knee will not support his weight at all and that during flare-ups, his knee might give out four or five times per day.  His bad days, or flare-ups, equal his good days.

In September 2010, the Veteran had a VA examination.  He reported deformity, instability, weakness, giving way, pain, stiffness, incoordination, decreased speed of joint motion, several locking episodes per week, repeated effusions, inflammation, crepitus, and sensitivity to cold.  He is unable to stand for more than a few minutes and is not ambulatory without assistive devices.  The examiner noted that his mobility is seriously limited.  He is unable to access the basement of his home where his shop is located because he cannot navigate stairs.

The physical examination revealed antalgic gait with poor propulsion, abnormal weight bearing, and abnormal shoe wear pattern.  The examiner found bony joint enlargement, edema, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  The examiner was unable to test for instability because of pain when pressure was made against the tibia at the knee joint.  Crepitus was found as was abnormal patellar tracking, and subpatellar tenderness.  A meniscus abnormality was noted.

Range of motion testing revealed limited extension and flexion, from 25 degrees extension to 65 degrees flexion, with objective evidence of pain with active motion and repetitive motion.  The examiner was unable to test for additional limitations after repetitive motion due to the Veteran's pain.

He stated that the right knee condition has rendered the Veteran unable to work because of his limited mobility and causes significant effects on lifting, carrying, reaching, and stamina.  It causes weakness, fatigue and decreased strength of the lower extremity.  The condition prevents him from doing chores, shopping, exercising, and playing sports.  It severely impacts his recreational activities and travel and moderately impacts bathing, dressing, toileting, grooming, and driving.  The X-ray report shows moderate degenerative changes in the patellofemoral and lateral femorotibial compartment.

For an increased rating under DC 5257, the evidence must show severe instability of the knee.  VA does not define "severe" but requires the Board to evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  As noted, shortly after his April 2006 VA examination, the Veteran required a modified walker and eventually a scooter to ambulate due to weakness and the frequent giving-way of his knee.  He and his wife also testified about the frequency of flare-ups, noting that his knee will give out five or more times a day.  Based upon the entirety of the evidence, the Board finds that the Veteran should be given the benefit of the doubt and that a 30 percent rating under DC 5257 for severe instability of the right knee should be granted.  38 C.F.R. § 4.71a.
 
The Board notes that a staged rating is not applicable in this case as the competent medical evidence of record shows that the Veteran's symptoms have been severe during the entire course of this appeal.  As such, a staged rating is not warranted.  See Fenderson, 12 Vet. App. 119.

The Board has also considered whether a compensable evaluation is warranted prior to September 21, 2010 under DC 5261 for limitation of extension of the right knee.  Unfortunately, the April 2006 VA examination shows that the Veteran had full extension of the knee.  None of the VA outpatient treatment records provide ROM testing.  The first evidence showing limitation of extension is dated September 21, 2010, the date of his most recent VA examination.  This examination shows extension limited to 25 degrees.  

Since there is no evidence of limited extension dated prior to the September 21, 2010 VA examination, the Board cannot find that a compensable rating under DC 5261 is warranted prior to this date.  Further, as noted above, a rating greater than 30 percent is not warranted subsequent to September 21, 2010 as a matter of law because the Veteran has been assigned the maximum combined disability rating allowed for the right lower extremity as of this date.

The Board has also considered whether a separate rating for limitation of flexion is warranted under DC 5260, 38 C.F.R. § 4.71a.  For a compensable rating, the evidence must show flexion limited to 45 degrees.  Unfortunately, the April 2006 VA examination shows that the Veteran had flexion to 130 degrees while the September 2010 examination showed flexion to 65 degrees.  None of the VA outpatient treatment records provide ROM testing.  Even considering the DeLuca criteria, the Veteran's range of motion is far greater than allowed for a compensable evaluation.  Thus, a separate rating under DC 5260 is not warranted.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria adequately address the Veteran's right knee disabilities.  Higher ratings are provided under DCs 5260 and 5261, however, the Veteran either does not meet the criteria or has already been assigned the maximum combined disability rating allowed pursuant to the amputation rule under 38 C.F.R. § 4.68.  

More importantly, the Board notes that the Veteran has been granted TDIU benefits based upon his service connected right knee disabilities.  Therefore, the Board finds that referral for extraschedular rating is clearly not warranted at this time.

In sum, an initial 30 percent rating is granted for the service-connected right knee instability.  A compensable rating for service-connected right knee limitation of extension is not warranted prior to September 21, 2010 and a rating greater than 30 percent subsequent to September 21, 2010 is denied as a matter of law.

II.  Special Monthly Compensation

Special monthly compensation based on the loss of use of the right lower extremity (or foot) is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63(a), (b).

As outlined in the factual background and discussed above, the Veteran continues to have use of his right foot and right lower extremity and the medical evidence shows that the right foot, while severely disabled (clearly recognized by the VA in the award of TDIU for this very condition) is functional.  While the evidence shows that he requires the use of at least a walker to ambulate, it does not show that he is completely wheelchair or house bound due to his right lower extremity.  For example, in April 2006, he told the VA examiner that he could use a cane to ambulate short distances but needed a walker to move more than 50 yards.  He continued to use a walker throughout 2007 and during his May 2010 Board hearing, he indicated that he could still ambulate short distances with his walker before he would tire and need to rest, clearly indicating some limited use of the knee, providing factual evidence against this own claim.

More importantly, the September 2010 VA examiner stated that the Veteran is ambulatory with assistive devices.  The Board finds that such facts clearly provide highly probative evidence against this claim, clearly indicating a severe problem, but clearly the ability to use the leg (somewhat) with assistive devices.  It cannot be rationally said that the Veteran, without a leg, would be able to undertake the limited actions he can undertake at this time.  In this regard, the examiner noted that the Veteran's mobility is severely limited with poor propulsion and antalgic gait.  The Veteran also noted inability to navigate stairs.

It must be noted that prior to final Board decision in January 2011, the issue of SMC was not raised by the Veteran or his representative. 

It appears that the parties of the JMR believe that the record in January 2011 reasonably raised the issue of SMC (it does not) providing the basis for a finding that the Board should have addressed this issue.  The parties cite to no Court precedent for this determination.  The Board will explain not only that SMC should be denied, but that it was never raised by the record. 

The parties cited no Court precedent for their finding in this case.  Their findings appear to be a gross augmentation of the Court's decision in  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), though, peculiarly, the parties never cite the decision, or any decision, to support the JMR determination.

In May 2009, the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

In the case before the Board, the issue of TDIU is not before the Board because it has already been granted.  The Court has never indicated that its holding in Rice would apply to severe extremity disabilities and loss of use under the SMC statue and the Board finds no reason to believe that if the issue came before the Court it would make such a finding, thereby providing no basis in law for the JMR.

Notwithstanding the fact that the JMR has no Court precedent to vacate the Board's decision in this case, thereby providing no basis in law for the JMR, there is also no basis in fact for the JMR finding.  In a curious finding, the parties of the JMR cite evidence in support of what can best be described as their "foundation" for a pronouncement that there is an "indication" that SMC may be warranted in this case (thereby, they argue, raising the issue before the VA) that, in actuality, clearly provides highly probative evidence against such finding that the issue was ever raised by the record, undermining the complete basis of the JMR.

The parties state on page two of the JMR:

However, at a March 24, 2010, VA physical medicine rehabilitation consultation, it was noted that Appellant used a seated walker in the house and when outside and that he was unable to perform wheelchair propulsion "due to COPD, emphysema and a CVA [stroke]."

In this regard, it is important to note that the Veteran is not service connected for any of the problems (COPD, emphysema and a CVA [stroke]) cited by the JMR, therefore, this notation only provides evidence against a finding that the SMC issue has been raised by the record (and actually provides evidence against SMC and the TDIU finding by the Regional Office ).  This quotation cannot reasonable be said to raise the issue of SMC in this case, and actually provides evidence against such a finding, under any rational interpretation, yet it is used as a basis to vacate a Board's decision.

Further references by the JMR to the fact that the Veteran can ambulate with a "slow steady gait" and that he had "poor propulsion" (cited in the JMR itself) only support a finding that his leg (while severely disabled) is useable, undermining a finding that the issue of SMC for loss of use has been raised by the record at all.  In this regard, it is again important to note that this issue was never raised by the Veteran or his representative prior to the Board's January 2011 decision.  In this regard, it is also important for the parties of the JMR to understand that a Veteran with a severely disabled leg, as in this case, will have many problems (as cited by the parties, the Board itself in January 2011, and the Regional Office), but this cannot translate to an "indication" that SMC has been raised by the record unless: (1) the Veteran has raised this issue; and/or, at best (using, as it appears the parties wish to do, an expansion of the Rice determination) (2) VA has some evidence that indicates that the Veteran would be equally served by an amputation (unless, of course, the attorney representing VA in the case before the Court is suggesting that at the Board and Regional Office level that SMC must be addressed in the tens of thousands of cases when a Veteran's leg is severely disabled, without any Court authority on this point).   

Beyond a review of the claims file, which clearly provides evidence against the SMC claim (for reasons cited above) and unmistakably supports a finding that the SMC issue was never raised by the record ever, in looking only at only the four corners of the JMR itself, the issue of SMC has never been raised by the record and, in fact, the evidence cited by the JMR only provides highly probative evidence against such a finding.  Simply stated, all facts cited in the JMR itself provide evidence against the conclusions reached by the parties of the JMR, delaying the full adjudication of this 86 year old World War II Veteran. 

Notwithstanding any of the above, the attorney representing VA in the case before the Court in August 2011 conceded to Court that the Secretary's (Board's) position in the prior Board decision was not "substantially justified" and here are no "special circumstances" which would make an award to the Veteran's attorney under the Equal Access to Justice Act (EAJA) "unjust" under 28 U.S.C. § 2412(d).  No reference was made to the unknown Veteran whose claim will not be adjudicated at the Board this year because the Board was required to spend its limited resources on reevaluating this claim once again, or to the delay caused in the full and fair adjudication of this case for an 86 year old Veteran who served with honor in World War II and has repeatedly asked (as he did in October 2011) for his case to be finally adjudicated, providing him resolution in his case.

The Veteran's complaints with regard to increased difficulty with walking and climbing stairs are acknowledged, and are clear, but the evidence clearly demonstrates that he is much better served by his right leg and foot than by an amputation stump at the site of election below the knee as he would then no longer be able to ambulate with a walker.  Additionally, the medical evidence does not demonstrate that his right knee is ankylosed and he does not have complete paralysis of the external popliteal nerve (common peroneal) with foot drop, etc.  Consequently, the Board concludes that entitlement to special monthly compensation based on the loss of use of the right lower extremity is not warranted.

While the September 2010 VA examiner noted poor propulsion and antalgic gait, among other symptoms of the right lower extremity, the Board notes that the Veteran is already being compensated for these symptoms.  A finding of "poor" propulsion clearly indicates the ability to propel, clearly providing evidence against a claim that SMC is warranted, or has been raised by the record. 

Specifically, the Veteran is already receiving the maximum schedular rating for his service-connected disabilities of the right lower extremity, which is rated as if his right lower extremity had been amputated.  VA also granted a total disability rating based on individual unemployability (TDIU) because his service-connected disabilities of the right lower extremity prevent him from obtaining and maintaining gainful employment, notwithstanding his age.  The Board does not seek to withhold any benefits due the Veteran for his service-connected disabilities or delay the case further.  Unfortunately, the Board finds that his service-connected disabilities do not cause loss of use of the right lower extremity, or foot.  Therefore, SMC is not warranted and the appeal is denied.

III. The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letters sent to the Veteran in March 2006 and March 2007 that fully address all notice elements.  Although both notice letters were not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims (clearly indicated by the actions at the Court) and given ample time to respond (this case has been ongoing for years), but the RO also readjudicated the case by way of a rating decision issued in October 2007 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed in deciding this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Decisions from the Court have repeatedly cautioned the parties of JMRs that they should not provide one basis to vacate and remand a decision from the Board, and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  Such practices only creates continual litigation that goes on for years.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted written statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial 30 percent rating for right knee instability associated with a gunshot wound (GSW) with right tibia fracture is warranted (subject to the amputation rule) (this Order was implemented by the RO in a March 2011 rating action and no further action from the RO is required).

A compensable rating prior to September 21, 2010 for limitation of extension of the right knee is denied and a rating greater than 30 percent subsequent to September 21, 2010 is denied as a matter of law.

Entitlement to SMC is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


